Allowable Subject Matter
1.	Claims 2-22 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:  
	Regarding eligibility, in the examiner’s view, the additional elements apply the abstract idea in a manner that imposes a meaningful limit on the idea by receiving and analyzing data from two disparate sources to determine a connection between products in a sales transaction and a customer’s web browsing activity.  Therefore, the additional elements integrate the abstract idea into a practical application.
Regarding novelty and obviousness, the closest prior art (Tietzen et al., US 2011/0112897) discloses many of the recited features of the claimed invention, but it does not show all of them.  According to the BPAI decision rendered on March 25, 2020, the prior art fails to teach associating products in a transaction with a website visitor’s browsing activity and creating a score or parameter based on the association.  The limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627 


   


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627